February 13, 1935.
The opinion of the Court was delivered by
The elaborate and well-considered order of Judge Oxner refusing an injunction pendente lite covers all of the questions *Page 142 
in this case except one, and that is covered in his final order.
A careful study of these orders and of the authorities shows that they correctly decide all questions raised.
These orders are affirmed and made the judgment of this Court. We would add to the authorities cited Section 7307 of the Code.
Let the first order of Judge Oxner be printed in full and of the second order the latter part, beginning at folio No. 543 of the printed case.
MESSRS. JUSTICES STABLER, CARTER, and BONHAM, and MR. ACTING ASSOCIATE JUSTICE C.J. RAMAGE, concur.